Case 3:20-cv-17285-AET-TJB Document 18 Filed 08/25/21 Page 1 of 9 PageID: 177




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

  JOY B. (individually and as Parent and                     Civil Action No. 20-17285 (AET)
  Natural Guardian of C.L.),

                     Plaintiffs,
                                                              MEMORANDUM OPINION
            v.

  FREEHOLD REGIONAL SCHOOL
  DISTRICT,

                     Defendant.


BONGIOVANNI, Magistrate Judge

        Before the Court is Reisman Carolla Gran & Zuba LLP’s (“RCGZ’s”) motion to intervene.

(Docket Entry Nos. 10, 17).        RCGZ seeks to intervene to obtain recognition and enforcement of

its lien pursuant to the Attorney’s Lien Act, N.J.S.A. 2A:13-5.      Plaintiffs and Defendant oppose

the motion (Docket Entry Nos. 12, 13, 16).         The Court has fully reviewed and considered all

arguments made in support of and in opposition to RCGZ’s motion, and the Court considered the

motion without oral argument pursuant to L.Civ.R. 78.1.            For the reasons set forth below,

RCGZ’s motion is DENIED.

    I. BACKGROUND AND PROCEDURAL HISTORY

        On November 27, 2020, Plaintiff Joy B. filed the Complaint in their individual capacity

and on behalf of their now adult child, C.L., against Defendant Freehold Regional School District

(the “District”).    (Compl., ¶¶ 1-2, Docket Entry No. 1).    C.L. was previously a student enrolled

in the District.    (Compl., ¶¶ 3-4).   Plaintiffs here appeal the final judgment issued on August 31,

2020 in the due process proceeding before the New Jersey Office of Administrative Law, J.B.

                                                    1
Case 3:20-cv-17285-AET-TJB Document 18 Filed 08/25/21 Page 2 of 9 PageID: 178




o/b/o C.L. v. Freehold Regional High School District (EDS OAL Docket No. 04541-18).

(Compl., ¶¶ 7, 53-54, Exh. A).       Their claims include the denial of a free appropriate public

education (“FAPE”) under the Individuals with Disabilities Education Act (the “IDEA”),

retaliation under Section 504 of the Rehabilitation Act, and a Title IX claim for sexual harassment

that C.L. allegedly suffered at her previous school placement.       (See generally Compl. ¶¶ 56-71).

Defendant filed its Answer on February 23, 2021.

         The Court held an Initial Pretrial Conference on April 7, 2021 and a Settlement Conference

on May 14, 2021.     In the following month, the parties continued to discuss a potential settlement.

On June 17, 2021, the Court entered a Text Order directing Plaintiffs to respond to Defendant’s

settlement offer by June 25, 2021.

         On June 24, 2021, RCGZ filed this motion to intervene, seeking recognition and

enforcement of its lien for fees owed by Joy B. for the legal representation it provided to Plaintiffs

in the previous state court administrative proceeding.        (Docket Entry Nos. 10, 17).   On June 1,

2021, the amount RCGZ claims to be owed was $114,926.71, including interest.           (Corolla Cert.,

¶ 14, Docket Entry No. 10-2).        Plaintiffs and Defendant subsequently opposed the motion.

(Docket Entry Nos. 12, 13, 16).    RCGZ also has a state court matter pending to collect the amount

owed, captioned RCGZ v. Joy B. and William B., Superior Court of New Jersey, Camden County,

Docket No. CAM-L-000088-21.          (Corolla Cert., ¶ 10).

   II.      SUMMARY OF LEGAL ARGUMENTS

         RCGZ here moves to intervene, seeking recognition and enforcement of its lien under New

Jersey’s Attorney’s Lien Act, N.J.S.A. 2A:13-5.          It contends that this Court has ancillary

jurisdiction over the charging lien.    (RCGZ Brief at 1-2, Docket Entry No. 10-1).          Although



                                                  2
Case 3:20-cv-17285-AET-TJB Document 18 Filed 08/25/21 Page 3 of 9 PageID: 179




RCGZ argues that it has an interest in any settlement proceeds in this case and has been “assigned

the right to any award of fees pursuant to statutory fee-shifting provisions,” it also states that “Joy

B has an unsatisfied contractual obligation to RCGZ for fees incurred in connection with the

underlying administrative proceeding” and “[t]he amount of fees owed to RCGZ is . . . independent

of the fees recovered from the school district.”       (Id. at 2).   In addition, RCGZ states that Joy B

was obligated to pay for services regardless of its success in the administrative proceeding.

(Carolla Cert., ¶ 6, Docket Entry No. 10-2).

        In their opposition brief, Plaintiffs argue that the Court should deny the motion.               First,

they assert that the Court lacks jurisdiction because RCGZ alleges state law claims and there is no

diversity.   (Plaintiffs’ Opp. Brief at 1, Docket Entry No. 13).           Next, they argue that Plaintiffs’

current counsel adequately represents all interests before the Court, defeating any attempt by

RCGZ to intervene under Fed. R. Civ. P. 24(a)(2).         Here, Plaintiffs assert that RCGZ has not met

its burden, and counsel has requested reimbursement for Plaintiffs’ attorneys’ fees.                      Any

intervention would muddle litigation and settlement negotiations.             (Id. at 2).    Third, Plaintiffs

argue that the motion is untimely because RCGZ knew on October 26, 2020 that Plaintiffs were

appealing the Administrative Law Judge’s decision and did not seek to intervene until June 2021,

when “the parties were close to a potential resolution of all issues.” (Id. at 3).          Finally, Plaintiffs

argue that RCGZ cannot intervene because it lost its case at the administrative level and also

because it seeks to litigate simultaneously in state court and in this federal litigation.        (Id. at 4-5).

Plaintiffs seek leave of the Court to file a counterclaim for disgorgement of RCGZ’s attorneys’

fees with interest if RCGZ is permitted to intervene.        (Id. at 5).




                                                   3
Case 3:20-cv-17285-AET-TJB Document 18 Filed 08/25/21 Page 4 of 9 PageID: 180




        Defendant’s opposition to the motion focuses on two arguments.             First, it claims that

neither Plaintiffs nor RCGZ are entitled to attorneys’ fees under the IDEA because Plaintiffs were

not the prevailing party in the administrative proceeding and “will not be the prevailing party” in

this litigation.   (Defendant’s Opp. Brief at 1-2, Docket Entry No. 16).         Moreover, Defendant

asserts that this matter is likely to settle and its standard form of settlement includes language that

Plaintiff shall not be deemed a “prevailing party.”     (Id. at 2).   Second, Defendant argues that the

Court lacks jurisdiction over RCGZ’s charging lien because its claims are based in state law and

there is no diversity.   (Id. at 3-4).

        In its reply brief, RCGZ asserts first that it has a right to intervene under Fed. R. Civ. P.

24(a)(2) because it “claims an interest relating to the property or transaction that is the subject of

the action” and its interest may be harmed if it cannot intervene because existing parties do not

adequately represent that interest.      (RCGZ Reply Brief at 3-6, Docket Entry No. 17).         RCGZ

argues that the motion is timely because the proceedings are at an early stage, there would be no

prejudice to the parties, and it has tried to secure assurances that Plaintiffs will pay the attorneys’

fees through other methods.      (Id. at 7-9).   In the alternative, RCGZ argues in its reply brief that

the Court should grant the motion to intervene pursuant to Fed. R. Civ. P. 24(b) because it has a

claim that “shares with the main action a common question of law or fact.” (RCGZ Reply Brief

at 3, n.1). Regardless of the mechanism for RCGZ’s intervention in the case, it contends that the

Court has ancillary jurisdiction to fully resolve the case and “do complete justice in the dispute.”

(Id. at 9-12).




                                                    4
Case 3:20-cv-17285-AET-TJB Document 18 Filed 08/25/21 Page 5 of 9 PageID: 181




    III.      ANALYSIS

           Federal Rule of Civil Procedure 24(a) (“Rule 24(a)”) governs requests made to intervene

as of right in federal litigation.   According to Rule 24(a):

                  On timely motion, the court must permit anyone to intervene who:

                          (1)    is given an unconditional right to intervene by a
                                 federal statute; or

                          (2)    claims an interest relating to the property or
                                 transaction that is the subject of the action, and is so
                                 situated that disposing of the action may as a
                                 practical matter impair or impede the movant’s
                                 ability to protect its interest, unless existing parties
                                 adequately represent that interest.

           The Third Circuit has held that intervention under Rule 24(a)(2) is only appropriate if:

                  (1) the application for intervention is timely; (2) the applicant has a
                  sufficient interest in the litigation; (3) the interest may be affected
                  or impaired, as a practical matter by the disposition of the action;
                  and (4) the interest is not adequately represented by an existing party
                  in the litigation.

Mountain Top Condo. Ass’n v. Dave Stabbert Master Builder, Inc., 72 F.3d 361, 366 (3d Cir. 1995)

(quoting Harris v. Pernsley, 820 F.2d 592, 596 (3d Cir. 1987)).         Each requirement must be met

in order for an applicant to intervene as of right.   Id.   The Court examines each of the four factors

in turn.

           The Court finds that RCGZ’s motion to intervene is timely.              The Initial Pretrial

Conference was held on April 7, 2021, and the parties thereafter engaged in settlement

negotiations.      This motion was then filed on June 24, 2021.      The delay was not unreasonable,

and the parties would suffer minimal prejudice based on that delay.




                                                      5
Case 3:20-cv-17285-AET-TJB Document 18 Filed 08/25/21 Page 6 of 9 PageID: 182




        The Court also finds, however, that RCGZ does not have a sufficient interest in this

litigation to intervene.   “While the precise nature of the interest required to intervene as of right

has eluded precise and authoritative definition, some guidelines have emerged.” Mountain Top

Condo. Ass’n, 820 F.2d at 366 (internal citations omitted).     As the Third Circuit has recognized:

                In general, a mere economic interest in the outcome of the litigation
                is insufficient to support a motion to intervene. . . . Thus, the mere
                fact that a lawsuit may impede a third party’s ability to recover in a
                separate suit ordinarily does not give the third party a right to
                intervene.

Id. (internal citations omitted).

        In a similar case where Reisman Carolla Gran LLP (note the firm’s earlier name) filed a

motion to intervene, the district court ruled that the asserted interest “has no basis in law and is

against public policy” because the subject of the litigation was an award of compensatory

education to a high school senior and the demand for attorney’s fees was a “purely collateral

dispute based on a contractual relationship.” Susquenita School Dist. V. G.W. ex rel. A.P., Civ

Action No. 1:10-cv-1897, 2012 WL 1268219, at *3 (M.D. Pa. Apr. 13, 2012).          Notably, the court

expressed concern that intervention would give former counsel “worrisome influence over the

course of their former client’s case,” potentially resulting in conflicting strategies or prolonging a

case that the client seeks to settle. Id. at *4 (“This would, in effect, result in an attorney who has

been discharged, or withdrawn, resuming effective control of the case and undermining the basic

principles that an individual may select his representative in court.); see Butler, Fitzgerald &

Potter v. Sequa Corp., 250 F.3d 171, 177 (2d Cir. 2001) (finding that an interest in attorney’s fees

“is unrelated to the underlying cause of action”).




                                                   6
Case 3:20-cv-17285-AET-TJB Document 18 Filed 08/25/21 Page 7 of 9 PageID: 183




        Here, RCGZ asserts that the funds owed to it must be paid regardless of the outcome of

this litigation (and regardless of the outcome of the prior administrative proceeding).    Therefore,

the funds to pay any attorneys’ fees, costs, and interest to RCGZ can come from any source,

negating the need for RCGZ to intervene in this case.       See Gov’t of the V.I. v. Landsdale, no.

2001-cv-157, 2010 WL 2991053, at *3 (D.V.I. July 26, 2010).

        Although RCGZ relies upon its assigned interest in any attorneys’ fees awarded to the

prevailing party under the IDEA to claim an interest in a particular fund like that in Mountain Top

Condo. Ass’n, the Court finds any potential attorneys’ fees award to be too speculative to justify

intervention.    Quite simply, no particular fund currently exists that RCGZ has an interest in, and

the mere potential that there will be a fund based on a future attorneys’ fee award in this litigation

is insufficient to grant this motion to intervene.

        Additionally, the Court finds that RCGZ’s interest will not be affected by the disposition

of the action.   As RCGZ states, it is owed the money regardless of the outcome of this litigation,

and any settlement in this matter will not affect its alleged right to be paid. Susquenita School

Dist., 2012 WL 1268219, at *4.       Given the pending state court litigation over the fee dispute,

RCGZ has “adequate alternate recourse.” Id.

        Finally, when comparing the respective interests of Plaintiffs and RCGZ, RCGZ’s interests

are adequately represented to the extent that they both want to maximize any financial award and

minimize the amount of attorneys’ fees owed by Plaintiffs.         With respect to RCGZ’s right to

obtain any prevailing party attorneys’ fees under the IDEA, the Court finds that RCGZ’s right to

those fees if they are awarded by the Court is not impacted by its failure to intervene.   RCGZ here

conflates its interest in those fees, if awarded, with a right to make a decision about the course of



                                                     7
Case 3:20-cv-17285-AET-TJB Document 18 Filed 08/25/21 Page 8 of 9 PageID: 184




the litigation in order to prioritize obtaining such an award instead of settling or terminating the

litigation in any way that does not result in the award of such fees.            RCGZ’s interest in

maximizing any recovery so that Plaintiffs have funds to pay RCGZ is adequately represented

here.   Id. at *5.

        RCGZ also asserts that, in the alternative, it is entitled to intervene under Federal Rule of

Civil Procedure 24(b) (“Rule 24(b)”), which states:

                (1) In General. On timely motion, the court may permit anyone to
                intervene who . . . (B) has a claim or defense that shares with the
                main action a common question of law or fact. . . . (3) Delay or
                Prejudice. In exercising its discretion, the court must consider
                whether the intervention will unduly delay or prejudice the
                adjudication of the original parties’ rights.

RCGZ’s claim does not share a common question of law or fact with this litigation, as it relates to

attorneys’ fees and not to the educational needs of C.L. that are the subject of this dispute.      In

addition, the Court exercises its discretion to deny RCGZ’s motion to intervene because it will

prejudice Plaintiffs’ right to choose their own counsel and potentially result in conflicting decisions

about how to conduct or resolve this litigation.

        For the reasons discussed herein, RCGZ’s motion to intervene is DENIED.          RCGZ’s lien

is “merely a right in the attorney to a lien on any judgment recovered for the attorney’s client” and

attaches to the final judgment. See Galluccio v. Pride Indus., 1:15-cv-03423-NLH-AMD, 2020

U.S. Dist. LEXIS 115324, at *6 (D.N.J. June 29, 2020).




                                                   8
Case 3:20-cv-17285-AET-TJB Document 18 Filed 08/25/21 Page 9 of 9 PageID: 185




   IV.      CONCLUSION

         For the reasons, stated above, RCGZ’s motion to intervene is DENIED.   An appropriate

Order follows.

         Dated:   August 25, 2021




                                              /s Tonianne J. Bongiovanni
                                            HON. TONIANNE J. BONGIOVANNI
                                            UNITED STATES MAGISTRATE JUDGE




                                               9
